Citation Nr: 0621005	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left shoulder impingement.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for mechanical low back pain (lumbosacral 
strain).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992, and from August 1998 to November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for mechanical low back pain, and left shoulder 
impingement, and assigned a 10 percent evaluation for each 
disability, effective November 3, 2001.

In September 2003, the veteran testified before the 
undersigned at a Travel Board hearing held in San Antonio, 
Texas.  A transcript of that hearing is associated with the 
record and has been reviewed.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by mild impingement syndrome and post-traumatic 
arthritis of the acromioclavicular joint.  There is no 
evidence of limitation of arm motion at the shoulder level.  

2.  The veteran's service-connected lumbar spine disability 
is manifested by a mild strain and complaints of pain.  There 
is no objective evidence of moderate limitation of lumbar 
motion, or forward flexion to less than 61 degrees.  There is 
no evidence of muscle spasm of the lumbar spine.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbosacral strain or his left 
shoulder disability require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left shoulder impingement syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a November 2004 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his increased rating claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the Frank M. Tejeda VA Outpatient Clinic in Texas.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his increased rating 
claims.  

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria - Increased Rating Claims 

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


Increased Rating Claim - Left Shoulder Disability

In an April 2002 rating decision, the RO granted service 
connection for left shoulder impingement, and evaluated such 
disability by analogy to tenosynovitis.  The RO assigned a 10 
percent evaluation under Diagnostic Codes 5099-5024, 
effective November 3, 2001.  The 10 percent evaluation has 
continued to the present.  The veteran is right-handed.  

Tenosynovitis is to be evaluated as degenerative arthritis on 
the basis of limitation of motion of the affected joints.  38 
C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Code 5201, a 20 percent evaluation contemplates 
limitation of arm motion at the shoulder level.  A 30 percent 
evaluation is available for the major shoulder where arm 
motion is limited midway between side and shoulder level.  A 
40 percent evaluation for the major shoulder would require a 
showing of limitation of motion to 25 degrees from the side.  
A 30 percent evaluation for the minor shoulder would require 
evidence of limitation of motion to 25 degrees from the side.  
38 C.F.R. Part 4, Diagnostic Code 5201 (2005).  Higher 
ratings would also be appropriate if ankylosis of the 
scapulohumeral articulation, or impairment of the humerus 
were shown.  38 C.F.R. Part 4, Diagnostic Codes 5200, 5202 
(2005).

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for the veteran's left shoulder 
disability.  On February 2002 and April 2005 VA examinations, 
forward flexion of the left arm was to 170 degrees.  Without 
objective evidence of limitation of arm motion at the 
shoulder level, a higher evaluation under Diagnostic Code 
5201 is not warranted, even when considering the veteran's 
complaints of pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005).  

There is also no evidence of nonunion of the clavicle or 
scapula; no sign of dislocation of the clavicle, scapula, or 
at the scapulohumeral joint; and no evidence of ankylosis to 
warrant more than the minimal compensable evaluation 
currently assigned for the veteran's left shoulder 
disability.  See Diagnostic Codes 5200, 5202, 5203 (2005). 

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher evaluation.  Accordingly, the claim 
must be denied.  

Increased Rating Claim - Lumbar Spine

In an April 2002 rating decision, the RO granted service 
connection for mechanical lower back pain and assigned a 10 
percent evaluation under Diagnostic Code 5295, effective 
November 3, 2001.  The 10 percent evaluation has continued to 
the present.

Under Diagnostic Code 5295, a 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(2002).  A 10 percent evaluation requires evidence of slight 
limitation of motion of the lumbar spine.  An evaluation of 
20 percent requires evidence of moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation necessitates 
evidence of severe limitation of motion of the lumbar spine. 

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The amended criteria for rating spine disabilities are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On review, the Board finds that an evaluation in excess of 10 
percent for service-connected lumbosacral strain is not 
warranted under the former criteria.  On February 2002 and 
April 2005 VA examinations, muscle spasms were not palpated 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  Thus, a higher 
evaluation under the former Diagnostic Code 5295 is not 
warranted.  

There is also no evidence of moderate limitation of motion of 
the lumbar spine.  On February 2002 VA examination, forward 
flexion of the lumbar spine was to 110 degrees, and on April 
2005 VA examination, forward flexion was to 85 degrees.  
Based on these results, the Board finds the veteran's 
limitation of motion to be no more than slight, in nature.  
Thus, an evaluation in excess of 10 percent under the former 
Diagnostic Code 5292 is not warranted.  

Consideration of other (former) diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).

Under the revised criteria, there is no evidence of forward 
flexion of the thoracolumbar spine to less than 61 degrees, 
therefore, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5237.  Accordingly, the claim 
must be denied.  

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On review of all evidence 
of record, there are no objective indicia reflecting 
significant functional loss.  The record does contain some 
evidence of lumbar pain on February 2002 examination.  
However, despite the veteran's complaints of pain during his 
most recent examination, the examiner did not objectively 
note evidence of pain, noting that the veteran did not 
grimace during range of motion testing, nor did he experience 
an increase in respiration or pulse rate, even when he 
complained of "severe" pain.  Accordingly, the Board finds 
that the 10 percent evaluation assigned for the veteran's low 
back disability adequately compensates him for his limitation 
of lumbar motion, other symptoms, and any functional loss.  
See Deluca, supra.

The Board acknowledges the x-ray evidence of degenerative 
disc disease of the lumbar spine, however the veteran is not 
service-connected for disc disease.  Therefore, it is not 
necessary for the Board to consider the present claim under 
Diagnostic Code 5243 or the former Diagnostic Code 5293.  
Nevertheless, even if those criteria were considered, 
moderate degenerative disc disease has not been demonstrated.  
Neurological and sensory examinations in February 2002 and 
April 2005 were essentially normal.  The veteran had normal 
reflexes, motor strength, and sensation in the lower 
extremities, and there was no evidence of muscle atrophy.  
Thus, the veteran would not be eligible for a higher 
evaluation even if the symptoms of the degenerative disc 
disease were taken into account.

The Board has also considered whether the veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal, have the veteran's service-connected lumbar spine and 
left shoulder disabilities been more than 10 percent 
disabling.  In fact, the April 2005 examiner indicated that 
the veteran's pertinent service-connected disabilities have 
remained fairly stable since his 2002 examination.  As such, 
staged ratings are not warranted.

As the preponderance of the evidence is against the increased 
rating claims, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability or his left shoulder disability, and the 
evidence does not show that such disabilities cause marked 
interference with employment.  Significantly, the April 2005 
examiner opined that the veteran's lumbar spine disability 
and his left shoulder disability do not have a significant 
impact on his current occupation and would not significantly 
impair his ability to seek and maintain gainful employment in 
any chosen field.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for a left shoulder impingement is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for mechanical low back pain (lumbosacral strain) 
is denied.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


